In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00030-CV

RODOLFO DE LA PEÑA,                        §    On Appeal from the 17th District Court
INDIVIDUALLY, ON BEHALF OF ALL
WRONGFUL DEATH BENEFICIARIES
AND AS PERSONAL REPRESENTATIVE             §    of Tarrant County (017-263281-12)
OF THE ESTATE OF BEATRIZ DE LA
PEÑA, Appellant
                                           §    April 4, 2019
V.


                                           §    Opinion by Justice Pittman
KEVIN R. GORDON, M.D., Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Rodolfo De La Peña, Individually, on

Behalf of all Wrongful Death Beneficiaries and as Personal Representative of the
Estate of Beatriz De La Peña shall pay all of the costs of this appeal, for which let

execution issue.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Mark T. Pittman_________________
                                        Justice Mark T. Pittman